Cole, J.
This is a controversy respecting the liability to taxation for 1871, of lands granted by the United States to' the State of Iowa, to aid in the construction of a line of railway from McGregor to Sioux City, and by the state granted to the plaintiff. There is some conflict or question as to when in law or fact the lands were earned by the plaintiff, so that under the acts of congress and the legislature the plaintiff became entitled to them. But there is no dispute or question that, as to the lands herein controversy, they were not patented to the State till March 8, 1871, nor by the State to the plaintiff till April 8', 1871. There is no claim or evidence of any fraudulent or purposed delay in procuring the patents. We have heretofore held, that the patent issued by the governor was evidence that the lands conveyed thereby were then earned by the plaintiff, and that the patent issued as soon as the lands were earned, and parol evidence is only admissible for the purpose of showing that the railroad company had fraudulently prevented the issuance of the patent at the proper time, for the purpose of avoiding taxation on the lands earned. The I. F. & S. C. R. Co. v. Cherokee Co., 37 Iowa, 483; The I. F. & S. C. R. Co. v. The Co. of Woodbury, 38 Iowa, 498; The C. R. & M. R. R’y Co. v. Carroll Co., 8 Western Jurist, 416. See also, Goodrich v. Beaman, 37 Iowa, 563. Government lands are not taxable until the next year after they are patented. Revision of 1860, Section 711.
Reversed.